 GATX LOGISTICS 481GATX Logistics, Inc. and Local No. 7, International Brotherhood of Teamsters, AFLŒCIO. Case 7ŒCAŒ40799 January 10, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On September 1, 1999, Administrative Law Judge Robert M. Schwarzbart issued the attached decision.  The General Counsel filed exceptions and a supporting brief. The Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, GATX Logistics, Inc., Kalamazoo, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Richard F. Czubaj, Esq., for the General Counsel. Andrew J. Martone, Esq. (Lowenbaum, Bobroff, Hesse, Lind-mark & Martone, P.C.), of St. Louis, Missouri, for the Re-spondent. DECISION STATEMENT OF THE CASE ROBERT M. SCHWARZBART, Administrative Law Judge. This case was tried in Kalamazoo, Michigan, on a complaint issued pursuant to charges filed by Local No. 7, International Brother-hood of Teamsters, AFLŒCIO (the Union).1 The complaint alleges that GATX Logistics, Inc. (the Respondent or Com-pany) violated Section 8(a)(1) of the National Labor Relations Act (the Act), by threatening its employees that their efforts to seek representation by the Charging Union would be futile because a union never would represent employees at its Kala-mazoo, Michigan facility while the speaker was a supervisor; by coercively interrogating its employees regarding their sup-port for the Union; and by threatening its employees with dis-charge if they chose to engage in a protected concerted work stoppage to protest the disciplining of fellow employee Dennis Bury. The complaint further alleges that Bury™s March 6, 1998,2 termination was violative of Section 8(a)(3) and (1) of the Act. The Respondent contends that Bury was dismissed in accordance with its previously distributed work rules because he had disobeyed an order from his supervisory dispatcher by refusing without explanation to accept an assigned trucking route. In its timely filed answer, the Respondent denies the commission of unfair labor practices.                                                                                                                      1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 No exceptions were filed to the judge™s conclusion that certain conduct of the Respondent violated Sec. 8(a)(1). In adopting the judge™s conclusion that Dennis Bury™s discharge did not violate Sec. 8(a)(3) and (1), we find it unnecessary to rely on the judge™s comparison of Bury™s and Greg Royer™s discharges or the judge™s statement regarding the possibility of harm to the Respondent™s relationship with its customer, Mitsubishi, if it used an outside carrier to cover the route that Dennis Bury refused. 1 The relevant docket entries are as follows: The original and first amended charges were filed on March 25 and June 11, 1998, respec-tively, the complaint issued on June 12, 1998, and the hearing was held on March 24 and June 8, 1999. All parties were given full opportunity to introduce relevant evidence, to examine and cross-examine witnesses, and to file briefs. Briefs, filed by the General Counsel and the Respondent, have been carefully considered. On the entire record, including my observation of the demeanor of the witnesses, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, a corporation, with an office and place of business in Kalamazoo, Michigan, is engaged in the transporta-tion of automotive parts. During the calendar year ending De-cember 31, 1997, the Respondent, in conducting its business operations, derived gross revenues in excess of $50,000 from the transportation of automotive parts from suppliers within the State of Michigan directly to points outside the State of Michi-gan. The Respondent admits, and I find, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Facts 1. General background The Respondent, engaged in the truck transportation of automotive parts, had terminals, or consolidated transfer centers (CTCs), in Kalamazoo, Michigan, and in Richmond and Sey-mour, Indiana. All its transportation traffic supervisors, or dis-patchers, were located at its Normal, Illinois facility. It is un-disputed that these dispatchers were the Respondent™s supervi-sors and agents within the meaning of Section 2(11) and (13), respectively, of the Act. The events, particularly the Respon-dent™s allegedly unlawful discharge of its shuttle driver, Dennis Bury, occurred at the Kalamazoo terminal where about 18 of its drivers were based.3 The Respondent™s Kalamazoo drivers took two types of runsŠday routes and shuttle routesŠall for the purpose of ultimately delivering automotive parts to the Mitsubishi Motors vehicle assembly plant at Normal, Illinois. Day route drivers would depart from the Kalamazoo terminal in Company trucks, at various times between 4:30 to 10 a.m., pick up the parts at suppliers in and beyond Michigan, even going to Canada. These drivers made multiple stops before returning with full  2 All dates hereinafter are within 1998 unless otherwise indicated. 3 The Richmond and Seymour facilities had approximately 10 and 15 drivers, respectively. 330 NLRB No. 71  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482trailers to the Kalamazoo facility. From there, the shuttle driv-
ers, leaving diversly between 3 to 9 p.m., would drive the 
loaded trucks to Mitsubishi™s Normal plant and drop them.  
They then would drive back to the Kalamazoo terminal pulling 
empty trailers which had been h
ooked on to their tractors at the 
Normal plant. Accordingly, the shuttle drivers ﬁshuttledﬂ be-

tween Kalamazoo and Normal, thei
r only destination. The next 
day the process would be repeat
ed. The day route drivers would 
leave from and return to the Kalamazoo facility with trailers 
loaded with parts from the various suppliers. These parts then 
would be delivered by the shuttle drivers to Mitsubishi™s Nor-
mal plant. These shuttle drivers then would return during the 
night to Kalamazoo with empty trai
lers to be refilled by the day 
route drivers. 
The shuttle trips were more profitable to the drivers than the 
day routes because, although th
e 26 to 27 cents/mile mileage 
rate4 was the same for both types of runs, the shuttle routes 
afforded the most miles. As Kalamazoo was about 260 miles 
from Normal, a shuttle driver in addition to his hourly rate 
could expect to be paid the mileage rate for a daily round trip of 
520 miles. Day route drivers, on the other hand, averaged be-
tween 375 to 400 miles/day. Although day route drivers re-
ceived additional payments from th
e Respondent for each of the 
stops made at the various suppliers
, while the shuttle drivers, as 
noted, had but one destination, this supplement still did not 
bring the day route drivers™ earnings up to that of the shuttle 
drivers. Absent an acceptable reason, 
the Respondent™s drivers were 
required to take the truck runs 
assigned to them on penalty of 
discharge. In this regard, th
e Respondent™s Uniform Rules and 
Regulations, article 2, contained 
in the driver™s manual given to 
every employee, provided in 
relevant part as follows: 
Violation of the following rules and regulations are subject 
to discharge: 
 2. Disobeying of orders from qualified personnel designated 

by GATX Logistics, Inc. 
 Michael D. Reindl was the Respondent™s general manager; 
Todd Drought its operations mana
ger; and Jim Overton the 
operations manager of the Kalamazoo terminal. Andrew R. Sorenson and Gregory K. Miller were the second- and third-

shift dispatchers, respectively. 
2. Board history 
In GATX Logistics, Inc.,
5 the Board found that the Respon-
dent, in late 1994, violated Sect
ion 8(a)(1) of the Act by threat-
ening an employee with unspecified reprisals for having worn 
to work a jacket bearing the logo or insignia of a local union of 
the International Association of
 Machinists. The Machinists 
Union is not involved in the present proceeding. It further was 

found in that case that the Res
pondent violated Section 8(a)(3) 
and (1) of the Act by discharging that same threatened em-
ployee for his union activities. 
The Union in the present matter was unsuccessful in the 
March 13, 1997 representation election conducted in Case 7Œ
CAŒ21009 among all full-time and 
regular part-time drivers 
employed by the Respondent at its Kalamazoo, Michigan facil-
ity. The results of that election were certified by the Board™s 
Regional Director for Region 7 on August 19, 1997. This repre-
                                                          
                                                           
4 The mileage rate paid was based 
on the driver™s seniority rather 
than on the types of runs made. 
5 323 NLRB 328 (1997), enfd. 160 F.3d 353 (7th Cir. 1998). 
sentation case concurrently wa
s severed from the unfair labor 
practice Case 7ŒCAŒ39406, the subs
equent settlement of which 
was approved on December 30, 1997. 
3. Dennis  Bury™s  union   activit
ies;  alleged   statements   
affecting him 
Dennis Bury
6 testified that in early 1997 he and some of the 
Respondent™s other drivers, having decided to try to bring in a 

union, contacted the International Brotherhood of Teamsters, 
AFLŒCIO. Bury thereafter handed out three or four union au-
thorization cards to the drivers and wore a Teamsters Local 
Union No. 7 pin. Subsequently, as noted, the Union lost the 
March 13, 1997 representation 
election. After the election, 
Bury talked to the other drivers about how different things 
would have been had the employees
 been able to get the Union. 
Bury related that, in mid-January, then shuttle driver Greg 
Royer, in the drivers™ room at the Kalamazoo terminal, men-
tioned to him something about filling out a form to help the 
men get better insurance. Bury 
replied that Royer had had a 
chance to change that about a year before. When Royer asked 
what he meant, Bury told him that he knew what he meant. 
When Royer persisted that he did not, Bury declared that he 
could have voted for the Union and Bury knew that he had not. 
Royer said, ﬁOh!ﬂ When Bury looked to his right, he saw the 
Kalamazoo terminal operations ma
nager, Jim Overton, standing 
about 8 feet away. 
Driver John Burgeon7 testified that, in January while both he 
and Bury were running shuttle routes, they spoke in the driver™s 
room. At the time, they were about 5 feet away from Overton™s 
office, the door to which had been left ﬁcracked open.ﬂ Bury 
told Burgeon that he could not wait for April to come so that 
there could be another vote. Over
ton then came out of his office 
and stated that as long as he wa
s supervisor there wasn™t going 
to be a Union in there. Bury said we will just have to wait and 
see. Overton laughed and stood in his doorway. 
Bury averred that, in late January, Overton had asked him 
why he was so prounion. At the time, they were alone in the 
drivers™ lounge, sitting ﬁout by the door away from everybody.ﬂ 
Bury told Overton that he never had been prounion until lately. 
The way the Company had started to treat its employees left no 
recourse. Overton declared that the Union was divisive; driving 
a wedge between management and personnel. Overton respectively denied that he had ever seen Bury wear 
union hats, buttons, or l
ogos; that he had asked Bury if he was a 
union supporter; that Bury ever had told him that he was sup-

porting a union or trying to organize for a representation elec-
tion; or that he had told Bury, Burgeon, or anyone, that there 
would be no union at GATX while 
he was a supervisor there. 
4. Bury™s termination 
Before March, Bury, through se
niority, had obtained regular 
assignment to the more remunera
tive shuttle driver™s position, 
driving daily between Kalamazoo and Normal. This approxi-
 6 Bury, the third driver hired at the Respondent™s Kalamazoo termi-
nal when a new operation, had been with the Respondent since January 
2, 1996. 
7 Burgeon, employed by the Respondent since May 1996, had been 
running day routes for about 3 weeks at the time of the hearing. In the 

course of his employment, Burgeon 
has run both shuttle and day routes. 
Before the 1997 election, Burgeon had been visibly supportive of the 
Union, having given out two union 
authorization cards and having 
worn a union button on his GATX hat. Apparently, all of Burgeon™s 

union activities had predated that election. 
 GATX LOGISTICS 483mately 520-mile round trip customarily took about 10 hours. 
Bury also would spend about 30 to 45 minutes at Normal in 
dropping off his loaded trailer a
nd in locating and attaching an 
empty one for the return. Although, as noted, shuttle runs left 
Kalamazoo usually between 3 to 
9 p.m., Bury always tried to 
get the earliest one, never leaving at 9 p.m. 
On March 4, while driving back from Normal, Bury received 
the first of what were to be four Qualcomm messages
8 from the Respondent™s second-shift dispatcher, Andrew R. Sorenson.
9 The first message Bury received 
that night was sent at 8:34 
p.m. (CST)/9:34 p.m. (EST),
10 and, as were all four messages, 
received less than a minute later. This message read, ﬁ
DENNIS, 
I NEED YOU TO COVER A DAY ROUTE TOMORROW. CAN 
YOU CALL WHEN YOU ARRIVE AT TERMINAL AND WE CAN 
TALK ABOUT IT?
ﬂ Bury declared that he could not safely read 
the screen while driving and, timewise, was not certain as to 
when he did so.  At some point
, he did pick up the Qualcomm, read it and put it down. 
The second Qualcomm message Bury received that evening, 
forwarded at 8:49 p.m. 
(CST),
 or 9:49 p.m. (EST), 
was, 
ﬁDENNIS, FORGET PREVIOUS MESSAGE YOU ARE ON YOUR 
SHUTTLE.ŠANDY
.ﬂ Bury again read this communication at 
some point during his return trip. 
The third March 4 message was sent to Bury at 9:07 p.m. 
(CST),
 or 10:07 p.m. (EST).
 This read, ﬁ
DENNIS, YOU MUST 
CALL DISPATCH UPON ARRIVAL AT ZŒZOO YARD
.ﬂ The 
fourth Qualcomm message, transmitted at 9:36 p.m. (
CST), or 
10:36 p.m. (EST), read, ﬁDENNIS, PLEASE CONFIRM RECIEPT 
[SIC] OF PREVIOUS MESSAGE
.ﬂ While still on the road, Bury 
did not reply to any of these me
ssages. He made
 one rest stop about 3 miles before finally reac
hing the Kalamazoo terminal at 
10:58 p.m. (CST), or 11:58 a.m. (EST). 
Bury testified that, after parking the truck in Kalamazoo, he 
called the Dispatch office in Normal, speaking to third-shift 

dispatcher Miller. According to Bury, when Miller stated that 
he needed him to take a day route for him ﬁtomorrow,ﬂ Bury 
answered, ﬁNo.ﬂ Miller said, ﬁOkay.ﬂ Bury then asked, ﬁGreg, 
how have you been?ﬂ Miller rep
lied that he was busy and had 
to go, ending the conversation. 
Bury went to work the next day, March 5, between 3:30 to 4 
p.m. As usual, he got into his tractor and trailer and left for 
Normal. About 20 miles down the highway, Bury received a 
Qualcomm message to return to the terminal to talk to Overton. 
                                                          
                                                           
8 The Respondent™s method of definitively locating its trucks and 
communicating with the drivers wh
ile in transit was through Qual-
comm, a computerized satellite tracking and messaging unit installed 
near the passenger™s side in the cabs of its trucks. Each cab-mounted 

Qualcomm unit had a screen and ke
yboard. The appearance of incom-
ing messages on the screen was announ
ced by the flashing of lights and 
a beeping sound. Drivers could lift the Qualcomm unit from its resting-
place to read such messages and res
pond, which they did by typing on 
the keyboard. 
9 Sorenson, as the Respondent™s second-shift dispatcher, worked 
from 2 to 10 p.m. at which time he 
was relieved by the third-shift dis-
patcher, Gregory K. Miller, on 
duty from 10 p.m. to 6 a.m. 
10 Although the Respondent™s Normal and Kalamazoo facilities are 
under central and eastern standard tim
es (CST and EST), respectively, 
its transportation records, prepared 
and maintained at Normal, show its 
drivers™ departures and arrivals ba
sed on that locality™s central time. 
This is so even with re
spect to locations in the 
eastern time zone, such 
as Kalamazoo. For clarity, the rele
vant corresponding times in both the 
central and eastern zones are provided without reference to the 24-hour 

military timing system actually utilized in those records. 
Accordingly, Bury turned around and brought his loaded trailer 
back to the Kalamazoo terminal. 
Bury related that when he met with Overton at the terminal, 
he asked why he had been recalle
d. Overton told him that G & 
D Transportation
11 was going to take that trailer to Normal; it 
earlier had run the relevant day route. When Bury asked why he 
had not been told this before he had left, Overton replied that it 
had been his (Overton™s) fault; he had not checked his voice mail. Overton then asked what had happened the night before. 
Bury told him of the four messages received on his truck™s 
Qualcomm and his conversation with Miller when calling him 
on his return to the terminal.  Overton asked why he had re-
fused the run. Bury replied that he had done so because his wife 
was sick and because he had wanted to be home during the day 
in case she had to go to the hospital.
12 Overton asked if Bury 
had told this to Miller. When Bury said that he had not, Over-
ton asked why. Bury answered that it really had been none of 
his business. If Miller had wanted
 to know why, he should have 
asked him and Bury ﬁprobably would have told him just as he 
had told (Overton) why.ﬂ Bury explained that when Miller had 
said, ﬁOkay,ﬂ he understood this to mean that his not taking the 
day route was agreeable to the Respondent and that he had been 
excused.
13 Overton then informed Bury that he was being sus-
pended for 3 days,
14 that he should go home and that he would call Bury the next day. Bury th
en left the Respondent™s prem-
ises. Bury testified that Overton did phone him the next day, and 
read aloud a March 6 letter addressed to Bury from Operations 

Manager Todd Drought. This correspondence notified Bury of 
Drought™s finding, after investigation, that Bury had failed to 
contact the second-shift dispatch supervisor when he had re-
turned to the Kalamazoo terminal, as instructed in Qualcomm 
 11 The Respondent, in the past, had contracted with G & D, an out-
side carrier, to transport some of its loads. 
12 Bury testified on rebuttal that his wife suffered chronically from 
diabetes and asthma and that her condition had worsened. At the end of 
the preceding February, Mrs. Bury
 had developed bronchitis, missing 
18 days™ work from her job with 
the local school system. Cortisone 
treatments given at the time had elevated her blood sugar, affecting the 

corneas of her eyes so that she coul
d not focus. Bury explained that he 
rejected the proffered day routing because he had wanted to be at home 

during the day should an asthma att
ack necessitate taking his wife to 
the hospital. If necessary, someone was available to take her there at 
night while he was working, but he 
had felt the need to be with her during the day. 
13 Bury explained that he had not to
ld the dispatcher of his wife™s ill-ness because of a previous incident
 where ﬁrumors had spread.ﬂ When 
pressed as to whether it had been his responsibility at the time to have 
given an explanation to the dispatch
er as his assigning supervisor, Bury 
replied, ﬁIf he would have asked 
why you are not going to, I probably 
would have told him, yes. I would ha
ve told him my wife is sick and I 
can™t do it, but he said okay.ﬂ 
14 Overton™s account of this conversation differed from Bury™s in the 
following respects. First,
 when Overton, on hearing Bury™s reason for 
refusal, had asked if Bury had given this information to the dispatcher. 
Bury™s reply was that his personal life was none of the Company™s 
business. Second, contrary to Bury™s
 statement that he had been told 
that he had been suspended for 3 days
, Overton stated that he informed 
Bury, with no reference to time pe
riod, that the Company was suspend-
ing him until it investigated the situ
ation. Overton related that, earlier on March 5 after Bury had set out w
ith his truck for Normal, he re-
ceived a call from General Manager Rei
ndl advising that Bury had been 
suspended pending investigation of his refusal to run a route. Accord-
ingly, Bury was recalled on the Qu
alcomm and he returned to the 
Kalamazoo terminal where Overton then met with him. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 484messages sent to him. The letter
 continued that, once Bury did 
contact him, the supervisor had asked him to cover a daytime 
pickup route for Thursday morning advising that, ﬁThis change 
was needed due to another Driver calling off sick. You told him 
‚NO.™
 The Supervisor then explained 
in detail what the situation 
was and why we needed you to cover the other route. You 
again said ‚
NO, you would not.™ This is considered a blatant 
refusal to work.ﬂ  The letter noted that the ﬁabove mentioned 

incident is grounds for immediate discharge under the ‚Stan-
dards of Conduct™ policy in the GATX Employee Handbook 
pages 21 through 25 . . . Item #2ŠInsubordination and also 
under the ‚Uniform Rules and Re
gulations™ in the GATX Driv-
ers Manual page 21 Article #2, Item #2ŠDisobeying of orders 
from qualified personnel designate
d by GATX Logistics, Inc.ﬂ 
Drought announced in his March 6 letter that, because Bury had 

violated these policies, he wa
s terminating his employment 
with GATX Contract Carriers, In
c., effective that date. Bury 
received a copy of Drought™s lette
r by certified mail a few days 
later. 
During the next week, Bury went to see Overton at the 
Kalamazoo terminal, telling Over
ton that the reason he had not 
had anything to say on the phone was that he had been shocked 
about what had happened. Bury asked if Overton had told 
ﬁthemﬂ what he had told him ab
out his wife. Overton affirmed 
that he had.ﬂ15 On May 20, 1998, approximately 2-1/2 months after Bury™s 
discharge, Overton, at the Company™s request, prepared a 
memorandum to Reindl memori
alizing his account of his 
March 5 and 6 conversations with
 Bury regarding the latter™s 
refusal to run the day route. The memo noted that Overton had 
informed Bury that the Company was suspending him until it 
investigated the situation. Overton then asked if Bury indeed 
did refuse to switch routes. Bury confirmed that when asked to 
take the day route, he had answered, ﬁNo.ﬂ Bury then told 
Overton that his wife had been il
l and that he had to be at home 
to care for her. In answer to Overton™s query, Bury stated that 
he had not explained his situati
on to Dispatch when asked to 
switch routes, because ﬁhe felt that it wasn™t anyone™s business 
about his personal life.ﬂ 
Overton™s memo further related that when Bury had called 
him on March 6 to learn what the Company had decided about 
disciplining him, Overton read the letter of termination. When 
Bury had asked if there was any way they could work this out, 
Overton replied that Bury™s refu
sal to switch routes without any 
explanation was ﬁblatant insubordination,ﬂ and that GATX 
Contract Carriers was termina
ting his employment effective 
that day, March 6.
16 Dispatchers Sorenson and Miller described how and why 
Bury was selected for the March 
5 day route. Sorenson testified 
that during his March 4 shift, driver Roy Hess had called in 
sick, unable to work his pickup run the next morning. Sorenson did what he could to cover Hess™ route. Under U.
S. Department of Transportation (DOT) regulati
ons, drivers are permitted to 
operate their trucks for no more than 10 hours without having 8 
                                                          
                                                           
15 The Respondent™s general manager, Michael D. Reindl, confirmed 
that Overton had conveyed to management Bury™s stated reason for 
refusing to take the route. 
16 Overton testified that Reindl had 
made the decisions to recall Bury 
from his final March 5 shuttle run a
nd as to how to cover what would 
have been Bury™s shuttle route later that day. 
hours of rest before again being sent out.
17 Sorenson reviewed 
the schedules of his shuttle drivers to determine which of them 
would be returning to Kalamazoo in time to allow them to have 
8 hours off before taking the 9 a.m. run.
18 From Sorenson™s 
review, having also, inter alia
, checked the availability of 
Kalamazoo-based shuttle drivers 
Robert A. Harp, Dannie Field, 
Matt Nance and Timothy Roberts, only Bury could have re-

turned in time to meet the DOT rest requirement before the 9 
a.m. departure. 
Accordingly, Sorenson sent Bury the four above-described 
Qualcomm messages. Sorenson explained that he had sent the 
second message, effectively resc
inding the first, because he 
then had believed that he woul
d be able to cover that route 
using G & D Transportation. When
 this arrangement initially 
fell through because it would not enable him to run the route on time, Sorenson sent Bury a third Qualcomm message directing 
that he call Sorenson when he got back to the terminal. Soren-
son™s fourth message, asking that
 Bury confirm receipt of the 
previous message, was sent because Bury had not been re-
sponding. Sorenson sent his last message to Bury at 9:20 p.m. When 
Sorenson™s relief dispatcher, Mille
r, came on duty at 10 p.m., 
Sorenson told him about Hess™ illness and the Company™s re-

sultant need to cover the 9 a.m. route for that morning. Soren-
son informed Miller that he had tried outside carriers and that 
he had gone through the schedule of GATX drivers to ascertain 
those who could be eligible to run the open route the next 
morning. He had found that Dennis Bury was the only 
Company driver who could be expected to return to the Kala-
mazoo terminal at l
east 8 hours before the scheduled departure 
time of the open day route. Howe
ver, as Bury had been ignor-
ing his messages, Sorenson had b
een unable to talk to him. 
Miller explained that the Company schedule for its Kalama-
zoo-based drivers was set up to provide the dispatchers with 
ready access to drivers™ routes and their times of departure and 
arrival from and at various destinations. This enabled the dis-

patchers to instantly determine their status. From that schedule, 
Miller saw that only four driversŠHarp, Field, Roberts, and 
BuryŠwere then running shuttles round trip between Kalama-
zoo to Normal that night, and that only Bury could return to the 
Kalamazoo terminal in time to get the mandated 8 hours™ rest 
before taking the 9 a.m. day route on March 5. 
According to Miller, although there were appreciably more 
day route drivers, who had not driven overnight, working out of 
Kalamazoo than there were shuttle drivers, these day route 
drivers generally could not have 
filled in because already as-
signed to day runs for March 5. Even on Miller™s nocturnal 
third shift, many routes were 
being run, the number being de-
pendent on production levels at 
Mitsubishi. Therefore, the Re-
 17 The mandated 8-hour rest period between runs does not require 
that much sleep, but only that that
 much time pass between when the 
driver brings his truck back to the terminal and when he next departs. 
18 The dispatchers did some schedule rearranging in the effort to 
make it possible for Bury to legally depart on the 9 a.m. run following 
his midnight return. Another day rout
e driver was reassigned from his 
regular 9 a.m. routing to Hess™ 6 a.m. run, thereby providing the desig-
nated shuttle driver with
 3 hours additional rest time before filling in on 
the day route. The successive dispatchers on duty at the time, Sorenson 
and Miller, were anxious to cover 
the run using the Respondent™s own 
drivers and trucks, rather than those 
of an outside contract carrier, like 
G & D Transport, so that it would be the Respondent, rather than the 
contractor, that was paid. 
 GATX LOGISTICS 485spondent™s use of the remaining 14 Kalamazoo-based day route 
drivers for that purpose would 
have necessitated rotating the 
whole shift. Miller pointed out that it was more difficult to 
reschedule day drivers than shuttle drivers because the day 
drivers stopped at many locations, while the shuttle drivers only 
had one destinationŠNormal. Accordingly, it had been neces-
sary to assign Bury to take the 9 a.m. route even if it took him 
out of rotation for the next night™s shuttle run to Normal. Since 
time was pressing, with the rele
vant destination suppliers open-
ing for business at 6 or 7 a.m., Miller had to be concerned only 
with serving the customer. In the past, where shuttle drivers had 
been reassigned to day routes, and thereby prevented from le-
gally leaving later in the day on their regular shuttle runs, the 
resultant difficulties were resolved by someone higher in the 
Respondent™s organization than 
Miller. Miller just was con-
cerned with covering the next open route and with having the 

trucks leave on time. To accomp
lish this while still using the 
Respondent™s drivers, Bury had been the Company™s only al-
ternative. 
Miller™s description of his conversation with Bury differed 
principally as to what Bury was told at the time as to why he 
was needed, since both he and Bu
ry agreed that Bury, without 
stated reason, had refused to take the proffered day route. 
Miller related that, when Bury did call him at the Respondent™s 
main office in Normal at around midnight (EST) on the night in 
question and asked what was up, Miller told him, ﬁI need you 
to run a route at 9 a.m.ﬂ Bury answered, ﬁNo, I™m not going to 
do it.ﬂ Miller then informed Bury that driver Roy Hess had 
called in sick; that the Company needed to have his route cov-
ered; and that he was the only one who could legally run that 
route at the given (departure) time. Miller asked Bury to, 
ﬁPlease run the route. If you don™t, that is refusal of a route.ﬂ 
Miller iterated that that would be a refusal, which could lead to 
disciplinary action. Bury again said, ﬁNo, I™m not going to do 
it.ﬂ While Bury might have said something more, all Miller 
could remember was his own res
ponse, that he had told Bury 
that he was very busy and that he had to go. Miller never inti-
mated to Bury that his not taking the run would be okay. Dur-
ing this conversation, Miller explained the situation to Bury 
three times in repeated efforts to get him to take the route.
19 Miller testified that because he knew the consequences of a 
driver™s refusal to run a route, he had attempted to call Bury at 
home about an hour later but that no one answered and there 
had been no answering machine to take a message.
20 Miller thereafter orally reported Bury™s refusal to take the 
run to Overton and to General Ma
nager Reindl. He also sent a 
March 4 memorandum of the inci
dent to his immediate super-
visor at the time, Operations Manager Todd Drought. In the 
first paragraph of his memo to
 Drought, Miller described what 
Sorenson had told him about his 
efforts to cover Hess™ route 
after that driver had called in sick. As recorded in Miller™s 
memorandum, Sorenson™s unsuccessf
ul attempts included his talking to Overton; his checki
ng with three thereŒnamed out-
                                                          
                                                           
19 Miller testified that, prior to Ma
rch 4, he had had a good profes-
sional relationship with Bury. Bury never had told Miller that he was a 
union supporter and Miller had neither
 seen Bury wear a union hat or 
logo, nor had he discussed 
the union campaign with him. 
20 Bury disputed Miller™s statement that he later had called him at 
home. Bury pointed out that he, in fact, did have an answering machine, 

which was always on because necessary 
in his wife™s work. Contrary to 
Miller, there was no indication on th
e Burys™ answering machine that 
Miller had called. side carriers; and his message to Bury to call Dispatch upon his 
return to the Kalamazoo terminal. When Bury did call Miller at 
10:15 p.m. (CST)/
11:15 p.m. (EST)
,21 Miller™s memo reported 
that Miller then had told Bury, ﬁWe need you, Dennis, to cover 

a route,ﬂ to which Bury had replied, ﬁNo.ﬂ Miller then told 
Bury that, ﬁRoy Hess is ill, and we could not find another car-
rier to cover the load. Also, you, Dennis, would be the only 
driver that would legally have a eight-hour break before Route 
1204Œ03 departed at 9:00.ﬂ Miller ﬁthen again asked him po-
litely a second time, ‚would you please cover Route 1204Œ03 
departing at 9:00 and 1446Œ03 at
 11:45,™ he again refused.ﬂ 
Miller™s memo ended as follows: 
 Dennis bury has been a problem driver in the past. He 
is one of the many at Kalamazoo that has nothing good to 
say about the company and the management staff! He al-
ways tries to put himself into 
situations that would require 
him to shut down in the middle of normal and Kalamazoo 
due to a delay at the shop or waiting on a trailer. He re-
fuses to use his off duty card
22 for such delays as previ-
ously stated. 
No one use [sic] to refuse a route! Refusal of a route 
was subject to immediate termination! There are too many 
drivers in Kalamazoo that have gotten too far out of hand 
in the past year!
23 If dennis does not receive any discipli-
nary action for not doing what was asked of him, this will 
set a standard for other drivers to do as they wished. 
 When the controversy over Bury reached Reindl, he asked 
Drought to investigate and to re
port back to him with a recom-
mendation. Drought testified that, under th
e Respondent™s disciplinary 
investigations procedure, subj
ect employees were suspended 
without date until inquiry was co
mpleted. Then, Reindl would 
make the final decision. Accordingly, Bury initially was sus-
pended, not for 3 days, but for an unspecified period pending 
Drought™s investigation. 
When Drought finished his investigation, he made an oral 
report to Reindl summarizing the results of his inquiry, what he 
had learned from Overton, from Sorenson and Miller, from 
Miller™s above memorandum
24 to him and from the Qualcomm 
records for Bury™s truck for the March 4 run. Drought recom-
 21 As will be discussed, Miller™s memorandum contains a variety of 
exaggerations and misstatements. In th
is context, the Qualcomm record 
for Bury™s truck shows that he actually did not return to the Kalamazoo 
terminal until 10:58 p.m. (CST), as opposed to the 10:15 (CST) time 
referenced in Miller™s memo. 
22 The Respondent gave off duty cards 
to each of its drivers to enable 
them to assume off duty status shoul
d they be delayed by some problem 
encountered on the road, such as a n
eeded mechanical repair. Since, by 
using that card to show that, although in transit, they were not actually 
driving during that ﬁdown period,ﬂ under DOT regulations, drivers 
could be permitted more worktime. 
23 Miller could provide no instances 
where Bury had engaged in the 
ﬁproblem driverﬂ conduct complained of in his memo to Drought. In 

fact, from what he actually knew or
 could recall of Bury, Miller admit-
tedly was not situated argue that 
the negative performance aspects he 
had attributed to Bury ever had occu
rred. Miller also could not factually 
support his representation that ﬁthere were too many drivers in Kalama-
zoo that had gotten too far out of hand in the past year!ﬂ 
24 Contrary to Miller™s memorandum, Drought testified that he, per-
sonally, had not had any problems with
 Bury in the past and that none 
had been reported to him by the dispatchers. However, in conducting 

his investigation, he did not speak to Bury. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486mended to Reindl that Bury be terminated for having refused to 
run a route for no justifiable 
reasonŠa dischargeable offense. 
Reindl, in conducting his revi
ew, had asked Miller about the Bury incident only after a chan
ce encounter with him. Reindl 
admitted that, since he previously had not heard of any of 

Bury™s negativisms as referenc
ed in Miller™s memorandum, he 
had recognized that certain of th
e allegations therein were not true. Accordingly, Reindl had passed off Miller™s exaggerations 
as ﬁa dispatcher™s frustrations.ﬂ Reindl also knew at the time 
that Bury, at a customer™s behest, earlier had received a written 
commendation for services rendered. Reindl further had been 
aware that, although Bury had not given a reason to the dis-
patcher at the time that he refused to take the day route, he later 
explained to Overton that he had not accepted the run for the 
reasons associated with his wife
™s poor health. Reindl related 
that, while inquiry as to Bury™s 
failure to respond to any of the 
above March 4 Qualcomm messages
 sent to him had been in-
cluded in the investigation, he 
actually was di
smissed for hav-ing refused, without explanation, to run a route.
25 The Qualcomm records for Bury™s truck revealed that, on 
March 4, he pulled out from the Kalamazoo terminal at 12:23 
p.m., Normal time, or 1:23 p.m., Kalamazoo time, and arrived 

at Normal at 5:16 p.m., central time, or 6:16 p.m., eastern time. 
Bury had left Kalamazoo on this run earlier than was his cus-
tom. Returning, these records showed that Bury departed from 
the Normal terminal at 5:49 p.m. 
(CST),
 or 6:49 p.m. (EST),
 and arrived at Kalamazoo at 11:58 p.
m., Kalamazoo time. Since, as 
noted, Bury and the other shuttle drivers generally took ten 
hours to drive the round trip distance between Kalamazoo and 
Normal and Bury usually spent between 30 to 45 minutes at 
Normal while switching trailers, the period between his 1:23 
p.m. (EST) departure from Kalamazoo to his 11:58 p.m. 
(EST) 
return there was within the established operating schedule.  
5. Alleged unlawful threats to discharge other drivers 
The General Counsel contends 
that, during a taped telephone 
conversation with driver Dannie Field,26 Drought27 twice un-lawfully threatened to discharge Field and, through Field, any 
other employees who thereafter 
might engage in a work stop-
page to protest Bury™s having been disciplined. Drought™s 
controversial statements made during this conversation are 
italicized below. 
                                                          
                                                           
25 No reliance is placed on the testim
ony of driver Robert A. Harp 
who, as a Respondent™s witness, desc
ribed two conversations he assert-
edly had had with Bury on or about March 5, shortly after the latter had 
refused to take the day route. In 
discounting Harp™s above testimony, I 

note, in agreement with the General Counsel, that Harp admittedly did 
not inform the Respondent of his conversations with Bury until the day 
before he testified about them in th
is proceeding. Since Harp did not so 
advise the Respondent until more than
 a year after Bury™s discharge, 
the Respondent™s decision to discipline
 Bury could not have been based 
in any way on Harp™s information. In
 addition, Harp™s testimony to the 
effect that Bury had conceded delib
erately delaying his return to the 
Kalamazoo terminal on the night in question so as to cause the Respon-

dent to find someone else to take
 the open day route was unsubstanti-
ated by the Qualcomm records for Bu
ry™s truck. As indicated below, 
these show that Bury had made the round trip to and from Normal in 

standard time. 
26 Field, employed by the Respondent as a truckdriver since Septem-
ber 1996, continued to hold that position at the time of the hearing. 
27 Drought, the Respondent™s operations manager since 1995, volun-
tarily resigned in January 1999 to b
ecome a police officer in Normal. 
Field testified that, on March 
5, he had learned from other 
drivers, including Matt Nance, 
that Bury had been suspended 
for 3 days for refusing to take a route. According to Field, 
Nance, who did not testify, told him that he, too, had been 
asked to take the run but had turned it down. At the time, Field, 
like Bury, had been operating shuttle runs. When Field returned 
to the Kalamazoo terminal, he, Nance, and Timothy Roberts
28 called Drought. Field taped that conversation without 
Drought™s knowledge, using equipment furnished for that pur-pose by Nance.
29 Although Nance and Roberts were present 
when Field spoke to Drought, only Field, who was holding the 
receiver, could hear Drought™s words. 
Summarizing the transcript of the tape, Field, after announc-
ing himself on the telephone to
 Drought as Dan from Kalama-
zoo, told Drought that he was calling about Bury having then 
been suspended for 3 days
30 for not doing a route and ﬁthat the 
guys are thinking about standing up to it.ﬂ Field told Drought 
that the guys were pretty upset with this suspension because 
they did not think it was right that Bury, who had not wanted to 
run that route, should be suspended for not taking it. Drought 
explained that this was the Company™s policy everywhere; the 
Company had freight to pick up. Drought continued that: 
 [A]nother driver had called off sick, and we did all the chang-
ing we could to get everything covered and he (Bury) was the 
only one that had a legal break that was able to run that pick 
up route and keep it on time And if we didn™t cover it with 
him then we would have to give it away and Greg (Miller) 
explained that to him twice and he still refused to run it and 
gave us no reason for not wanting to run it. Just said no. He 
didn™t explain anything. So I had no choice at that time. Now 
I had to give the whole thing away to G & D because nobody 
could run it up there. And had he ran the pickup route, I could 
have covered the shuttle from this end and we would not have 
lost . . . nothing. Now I lost two-day routes and a shuttle run 
that I had to give to G & D. So . . . I don™t know what any-
body could expect me to do. 
 Field pointed out that other drivers, such as Nance, had been 
asked to take the route but were
 not suspended. Field also de-
 28 Roberts, married to Bury™s niece, was a driver with the Respon-
dent from January 1997 until he resi
gned in May 1998 because of ﬁcon-
flicts with Overton.ﬂ At the time 
of the hearing, Roberts was working 
elsewhere. 29 Field explained that he had tape
d the conversation to learn from 
Drought, as the individual who had given the directive to suspend Bury, 
the reasons for his having done so. This was motivated by the questions 
assertedly raised ﬁby so many employeesﬂ about Bury™s having been 
disciplined. Since, as Field testified, Bury had not known about this 
taped phone call to Drought, the Resp
ondent™s ﬁclean handsﬂ defense to 
Bury™s termination, amended into 
its answer, was rendered moot and 
the parties did not litigate whether 
proof of Field™s taped call to Drought, without the latter™s knowledge
, should be excluded from the 
record as a violation of Michigan cr
iminal law. However, even if the 
manner in which this conversation ha
d been taped had violated state law, this still would not have precluded the use of this conversation to 
establish in a Federal tribunal other violations of Sec. 8(a)(1) of the Act 
developed during its course. As noted in 10 Moore™s Federal Practice, § 
400.12[6] (2d ed. 1996), ﬁwhile state rules of 
admissibility . . .
 were 
controlling in the federal . . . courts . . . state 
exclusionary rules were 
not . . . .ﬂ 
30 Although, as noted, the Respondent contends that Bury initially 
had been suspended, not for 3 days, but for the duration of the investi-
gation, Drought did not correct Field™s references to a 3-day suspen-
sion. 
 GATX LOGISTICS 487clared that although he, himself,
 had returned to the Kalamazoo 
terminal at around 1:30 a.m., he was not asked.
31 Drought re-plied that neither Field nor Nance had returned to Kalamazoo in 
time to run the route. Drought co
rrected Field™s statement that 
ﬁthe story is that the route was due out at ten o™clock,ﬂ and 
Field™s expressed opinion that he 
might have been able to leave at that time. Drought™s response was: 
 That™s not true. The route is due out a[t] nine and he 
was the only one because he was the first one to run the 
shuttle that was back on . . . scheduled time . . . and what 
actually happened he was the only one who would have 
been back in time to have a legal eight hour break and able 
to run it. And when they asked him to do it he said no and 
they told him that was the only option we had he still said 
no and didn™t . . . . The bad thing is he didn™t offer us any 
reason why other than no. He just said no. That™s all he 
said to Greg. 
 Drought reassured Field that if there was ﬁa good solid rea-
sonﬂ why a driver could not take a route, such as having a doc-
tor™s appointment, that would be
 taken into account. However, 
when ﬁyou flat refuse to run something . . . that a whole nother 
[sic] story. And that™s what we
nt down and I don™t think every-
body has the whole story.ﬂ Field then told Drought that: 
 [A] majority of drivers now, and that doesn™t include some of 

the day drivers, they™ve been talking about not coming to 
work until this is over. 
 To which Drought answered: 
 And that would be a bad decision. But I know, from 
what you™ve just explained 
to me they don™t have the 
whole story either. And, like I said, had he run the route I 
would have to give nothing away and we would have 
miles on the company side and we would have run as 
normal, And we have routes every day that we have to 
change. Just because you run the shuttle doesn™t mean you 

(are) stuck on that we have the right to change you if 
things come about. We can™t control everybody coming 
off sick, we don™t have enough part-timers here to cover 
every little thing so changes do have to take place. We 
change routes down here every day . . . . 
 When Field stated his belief that the 3-day suspension then 
in effect for Bury was unfair, Drought asked: 
 What do they want me to do? I™ve got to service the 
customer and now I had to give all that away . . . I had to 
run the route from here with an outside carrier, so I lost a 
shuttle and two pickup routes to an outside carrier because 
I couldn™t get anybody to run it. 
 In response to Field™s statement that ﬁthe drivers are pissed,ﬂ 
Drought replied:  I understand that but until they get the whole story, to 
look at the big picture then I guess they™re going to be that 
way. And I just hope for their own benefit they don™t pull 
something on me and all call in sick tomorrow because if 
                                                          
                                                           
31 Field™s Qualcomm printout for the night in question showed that 
he actually had returned to the Kalamazoo terminal on March 5 at 1:21 
a.m. (CST), or 2:21 a.m. (EST). Accordingly, Field, contrary to his 
assertions to Drought, did not get back
 to Kalamazoo in time to have 
taken the 9 a.m. day route. 
that happens, from what I™m hearing today, there™s going 
to be a lot more ending up in the same boat. 
 Drought thanked Field for, at least, trying to get the facts, 
whether or not he agreed. He co
ncurred with Field™s statement that Bury had been one of the Company™s top drivers; that he 

had come to work every day and that he never had been late. 
Drought told Field that he personally had not had a problem 
with Bury but that the rules were the rules. Drought concluded 
by telling Field that: 
 I hope it doesn™t happen and people try to get the big picture 
first but if it does this, there will be consequences
 for those as 
well (parenthesized material and emphasis added). 
 Field told Drought that he would pass along what he had told 
him to the drivers, ending the conversation. The tape of this 
conversation later was given to 
Roberts as Bury™s nephew by 
marriage. 6. Administration of the route refusal policy 
The record reveals that Bury conceded in testimony that he 
had known that refusal to accept an assigned route was ground 

for dismissal; that, before Bury, no driver had refused to accept 
a run without giving the dispatcher valid reason;32 and that all other identified drivers, whether testifying as witnesses for the 
General Counsel or the Responde
nt, who did not accept routing 
assignments had been careful to
 immediately furnish the dis-
patchers with reasons for not ta
king them. It further is noted 
that, after Bury™s discharge, 
the Respondent also terminated 
Greg Royer, another driver who did not take an assigned route 
for reasons which the Respondent deemed uns
atisfactory. 
Driver Harp testified that because, of mechanical problems, 
he had been one of the last of the shuttle drivers to return to 
Kalamazoo on the night in question. While at Normal earlier 
that evening, Sorenson had aske
d if Harp could do the 9 a.m. 
day run. Harp replied that his truck was being worked on in the 
garage. When the dispatcher asked if he could leave Normal 
within the next 15 minutes, Harp told him that he did not think 
so but would ask the mechanic. After checking with the me-
chanic, Harp reported to Sorens
on that his truck would not be 
ready to leave for at least an 
hour. In response to Sorenson™s 
query as to what time that would put him back in the (Kalama-
zoo) terminal, Harp declared that by the time he returned to the 
terminal and had his 8 hours off, he would be ready for dispatch 
sometime between 10:30 and 11 a.m. If that was acceptable to 
Sorenson, he would do the run. Sorenson told him that that 
would be way too late. 
Burgeon testified that subsequently, on the night of February 
24, 1999, on arriving at Normal with the shuttle run, a dis-
patcher told him that he had written up driver Joe White be-
cause of White™s refusal to drive a day route.
33 He then asked if 
Burgeon could do it. Burgeon repl
ied that he was not refusing 
the run. He was not feeling well and, when he got back to 
Kalamazoo, he would let the disp
atcher know whether or not he 
could take the run. Burgeon expl
ained that he had made a point 
of then telling the dispatcher th
at he was ill, but was not refus-
ing a route, because he had not wanted to be written up. En 
 32 Dispatcher Sorenson explained that drivers have been excused 
from taking assigned runs to attend
 medical and dental appointments, 
graduations, and birthday parties. 
33 White, however, still was in the Respondent™s employ at the time 
of the hearing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488route back that night, due to si
ckness, Burgeon had had to stop 
three times by the side of the road. When he returned to his 
base terminal, Burgeon advised th
e dispatcher that he could not 
run the day route because ill. He
 went to a physician the next 
day. 
Overton testified, without contradiction, that Joe White, a 
Kalamazoo-based driver, had reported to him why he had de-
clined to take a run. On February 24, Dispatch had called, ask-
ing if White would take a route that had to be covered from 
Kalamazoo. White had replied th
at he was on scheduled vaca-tion and, therefore, not on the drivers roster for the day in ques-

tion. He informed the dispatcher that, in addition to being off 
from work, he had prior commitments arising from a small 
computer business he had been op
erating out of his home. Driv-
ing that day would have caused him to lose money on his busi-

ness. Because White was on vacation at the time, the Company 
had accepted his reason for not taking the run and did not press 
the matter further. 
Overton further testified, also 
without contradiction, that the 
Respondent had terminated Greg Royer in September because 
he had refused a route. Royer ha
d arrived at work early on the 
morning of September 16 to drive a day route. However, 
Royer™s departure was delayed because the truck he was to use 
had not yet returned to Kalamazoo from Normal. Royer had 
informed Miller that he was not going to wait around; that he 
was going home. Royer then left, having given no reason other 
than that he was tired of waiting. In Overton™s termination 
memorandum to Royer, which set forth the details of this inci-
dent and noted that his discha
rge was effective September 23, 
Overton pointed out that the truck and trailer had arrived at the 

Kalamazoo terminal at 6:03 a.
m., shortly after Royer™s 5:15 
a.m. call to Miller announcing that he would not wait any 
longer and was going home. 
The Respondent™s general manage
r, Reindl, confirmed that, 
after Bury™s termination, he ha
d made the September decision 
to discharge Royer because he had left the terminal, having 
refused to wait for the truck he wa
s to take out to arrive there. 
As this was not deemed a vali
d reason for refusing to run a 
route, Royer was terminated. 
B. Discussion and Conclusions 
1. Acts of interference, coercion, or restraint 
From the testimony of driver John Burgeon, I find that the 
Respondent violated Section 8(a)(1) of the Act when, in Janu-
ary, Overton, in reacting to Bury™s statement to Burgeon that he 
could not wait until April came so that there could be another 
(union) vote, told the two drivers 
that as long as he was super-
visor, there wasn™t going to be a union in there. As in 
Gravure Packaging, Inc
.,34 Overton™s decree, that the Union™s presence 
at that facility would be irreconcilable with his continued career 
there as a supervisor, 
with its ﬁeither the Union or himﬂ import, 
could reasonably be understood (as being a threat) to use 
unlawful means, if necessary, to defeat the Union. His state-
ment also constituted a threat that the employees™ efforts to 
gain representation would be futile.ﬂ
35  In crediting Burgeon™s account of this incident over Over-
ton™s denial, it is noted that Burg
eon, when he so testified, was 
                                                          
                                                           
34 321 NLRB 1296, 1299 (1996). In 
Gravure Packaging, Inc.
, supra, 
the supervisor in question had told employees that he would do every-
thing in his power to keep the Union out. 
35 Ibid. 
employed by the Respondent. The Board long has held that ﬁthe 
testimony of current employees,
 which contradicts statements 
of their supervisors, is likely to
 be particularly reliable because 
these witnesses are testifying adversely to their pecuniary inter-
ests.ﬂ
36 While, as noted in 
Flexsteel Industries,37 a witness™ status as 
a current employee may be a single significant factor among 
the many used in resolving credibility issues, Burgeon™s above 
account is further supported by the additional unlawful conduct 
attributed to Overton, considered below. 
I accept the General Counsel™s contention that Overton inter-
rogated Bury in violation of S
ection 8(a)(1) of the Act by ask-
ing why Bury was so prounion. Although Bury was known at 

the time to be an open union supporter, this questioning did not 
occur in isolation. By the time of this incident, the Board only 
recently had issued its decision
 adjudicating this Respondent™s 
prior violations of Section 8(a
)(3) and (1) of the Act for respec-
tively having discharged an employee for his union activities 
and for having threatened its employees with unspecified repri-
sals for wearing to work jackets bearing a union™s insignia.
38 Also, as found above, Overton, in the present matter, unlaw-
fully had threatened, inter alia, that it would be futile for the 
employees to support the instant Union by telling Burgeon and 
Bury that as long as he was supervisor, there would not be a 
union in the Kalamazoo facility. 
Burgeon™s credited account of 
this earlier incident supports Bury
™s testimony with respect to 
the interrogation. Since the Respondent already was aware of 
Bury™s support for the Union, Overton had no valid purpose in 
obtaining the information sought from him. Finally, Overton 
did not reassure Bury that no re
prisals would be taken against 
him if he supported the Union. Ther
efore, even if Bury, at least 
before the 1997 election, had worn union insignia to work and, 
as overheard by Overton, more recently openly had encouraged 
other employees to support the 
Union in any subsequent elec-
tion, I conclude that Overton™s questioning of him was unlaw-
ful.39 The Respondent further violated Section 8(a)(1) of the Act 
by each of Drought™s two thre
ats, during his taped telephone conversation with Field, to take punitive action against the 
drivers should they proceed with a predicted work stoppage 
protesting the Respondent™s having disciplined Bury for not 
accepting an assigned route. Field, in threatening a work stop-
page by the employees unless 
Bury™s then-suspension was 
lifted, had been engaged in protected Section 7 activity in op-
position to actions taken by his employer.
40 Since Field was 
employed in the same job classification as at the time was Bury 
and was faced with the same work rules, Bury™s suspension had 
been of consequence to Field and the other drivers who had 
facilitated the call and/or were present when it was made. 
 36 Flexsteel Industries, 
316 NLRB 745 (1995); 
Gold Standard En-
terprises, Inc., 234 NLRB 618, 619 (1978); 
Georgia Rug Mill
, 131 
NLRB 1304, 1305 fn. 2 (1961), enfd. in relevant part 308 F.2d 89 (5th 
Cir. 1962). 
37 316 NLRB, supra at 745. 
38 See GATX Logistics, Inc.
, 323 NLRB 328 (1997), more fully cited 
above. 
39 Rossmore House
, 269 NLRB 1166 (1984), enfd. 706 F.2d 1006 
(9th Cir. 1985); 
Sunnyvale Medical Clinic
, 277 NLRB 1217, 1218 
(1985). Also see 
Fiber Glass Systems, 298 NLRB 504Œ506 (1990). 
40 Yesterday™s Children, Inc.
, 321 NLRB 766, 767 (1996), enfd. in 
relevant part 115 F.3d 36 (1st Cir. 1997). 
 GATX LOGISTICS 4892. Bury™s discharge 
Although the General Counsel, as found above, has estab-
lished that the Respondent has vi
olated Section 8(a)(1) of the 
Act in certain respects and, as also noted, the Board previously 
has adjudicated the Respondent™s prior unlawful conduct, the 
weight of the evidence adduced in this matter does not warrant 
a conclusion that Bury was unlawfully terminated. Rather, as 
argued by the Respondent, it confirms that he was discharged 
for insubordination pursuant to published Company policy 
because he had refused to accept and run a designated route 
without timely giving his employer
 a valid, or here, any reason 
for rejecting the assignment. Wri
tten work rules, quoted above, 
and distributed to every driver
, lists among dischargeable of-
fenses the disobeying of orders from qualified personnel desig-
nated by the Respondent. It is un
disputed that dispatchers were 
supervisors whose work delegati
ons could not be disregarded 
under the work rule and that Bury knew this when, in the man-
ner described, he turned down the relevant day route. The re-
cord shows that Bury was the first driver to so reject an as-
signed run. Contrary to the General Counsel™s argument that 
the work rule in question was too broadly worded to be appli-
cable, Bury, when shown that regulation during his testimony, 
recognized it as covering his situation. 
The record is clear that, unlike Bury, other drivers, such as 
Burgeon and Harp, who did not accept routings had been care-
ful to promptly give the assigning dispatcher sound reasons for 

not taking them. Burgeon had been
 ill, requiring medical atten-
tion, while Harp, on the night of
 March 4, had reported to the dispatcher that because his truck was under repair at the Nor-
mal facility, he could not return 
in time to take the 9 a.m. route 
out of Kalamazoo. Even the uncontradicted evidence concern-
ing driver Joe White, initially put forward as having received 
more favorable treatment than Bury, shows that White, on 
scheduled vacation at the time 
of the proffered routing and, 
unlike Bury, not on the roster of available drivers, should not 

have been offered that run in the first instance. 
In concluding that Bury had not been subject to discrimina-
tory treatment, it is noted that the General Counsel relied on 
two incidents which both helped and hurt his cause. In the first, 
the General Counsel adduced Bury™s January conversation with 
Royer. This incident, where Overton was to have overheard 
Bury chiding Royer for not having voted for the Union in the 
last representation election, was put in the record so as to iden-
tify Bury to Overton as a still-active union adherent. In present-
ing this incident to establish 
that the Company had had reason 
to know of Bury™s continuing support for the Union almost a 

year after the last election, the General Counsel, at the same 
time, also identified Royer to Overton as an employee who had 
not voted for the Union. Accordingly, it must be noted that 
when Royer, too, was fired 
the following September for not taking an assigned run because too impatient to await the arri-

val of his truck, a reason akin to that given for Bury™s March 
discharge, Royer™s thus-identif
ied earlier vote against the Un-
ion did not insulate him from discharge under the Respondent™s 
relevant work rule. 
The General Counsel™s second ﬁdouble-edgedﬂ occurrence 
was Field™s taped telephone call to Drought. While evidence of 
this conversation was necessary in
 order to establish the aboveŒ
found 8(a)(1) violations, that Dr
ought had responded to Field™s 
threat of a concerted work stoppage in protest of Bury™s sus-
pension by twice threatening 
to discipline employees who 
should participate, this exchange
 also undercut Bury. This is 
because Drought there was shown to have given Field valid 
detailed business reasons for disc
iplining Bury. These factors, 
expressed impromptu with no knowledge of the tape recording 

and before any unfair labor practice charge had been filed 
herein, corroborated the Respondent
™s later position at hearing. 
The credibility of the Respondent™s
 reasons in the context thus 
provided was enhanced by their being cited while the contro-
versy was still raw, while the final punitive action was not yet 
taken and by the fact that such reasons had not been presented 
against the background of any thenŒpending litigation. Drought 
spontaneously also had agreed that Bury had been one of the 
Respondent™s top drivers, with good records for punctuality, 
attendance and work. Nonethele
ss, Drought™s thereŒstated rea-
sons for disciplinary action incl
uded an account of why it had 
been necessary for Bury to take the run rather than any of the 
Respondent™s other drivers; the fact of Bury™s insubordination; 
its resultant scheduling disloca
tions; and its adverse economic impact on the Respondent, includ
ing that the Respondent had 
lost two day routes and a shu
ttle run given to G & D. Drought 
emphasized that ﬁthe bad thing had been that Bury had not 
offered the Company a reason; he just had said no.ﬂ 
Bury™s status was not improved because he later explained to 
Overton that he had rejected the run when assigned for reason 
that his wife™s poor health requi
red him to be available to her 
during certain hours. The time to have raised that point was 
when he turned down the assignment from that Company offi-
cial. His first mention of a rationale came after he already had 
been insubordinate to the dispat
cher. By the time Bury tried to 
explain himself to Overton, 
the damage stemming from his 
conduct had been done. The Respondent already had been 
obliged to quickly find a replacement for him without knowing 
why that had been necessary, and of losing money because G & 
D, and not the Respondent, ultimately was paid for the run. 
Moreover, from the Respondent™s standpoint, this delay could 
well have detracted from the spontaneity, urgency and, ulti-
mately, from the credibility of Bury™s later attempts at explana-

tion. This is particularly so 
since the record does not indicate 
that Bury had lost any worktime because of his wife™s ailments 

and, contrary to his stated need
 to be at home for his wife dur-
ing the day, he voluntarily had 
left on his March 4 shuttle run 
quite early in the afternoon.
41 Logically, the Respondent™s rela-
tionship with it major customer
, Mitsubishi, could not have been benefited by having another carrier™s truck appear at Mit-
subishi™s premises rendering serv
ices for which that customer 
had looked to the Respondent. 
Bury™s statement that he had not told Miller the reason he 
was rejecting the run was his concern for privacy does not vin-
dicate his position. While the Constitution may protect certain 
privacies, it generally does not 
ensure an individual™s right to 
work for any given employer; the employment relationship 
being a mutually voluntary ar
rangement. Bury, in disrupting 
this relationship by not accepting a legitimate work assignment 
for which he was being paid, ha
d the burden of taking a timely 
initiative to furnish a worthwhile
 rationale for his unavailabil-
ity. This is particularly so here, where even Bury admitted 
knowing at the time that, under the Respondent™s work rules, an 
unjustified rejection of an assigned route was grounds for dis-                                                          
 41 I accept Bury™s representations that
, for reasons of her health, he 
did have a need to be with his wife during certain daytime hours. Even 
so, this finding in the context of the 
record as a whole does not warrant 
a conclusion that his termination, 
however unfortunate, was unlawful. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490charge. As indicated above, the 
need to provide suitable expla-
nation also had been recognized by the Respondent™s drivers 
Burgeon and Harp when they could not take allotted routes. 
Therefore, contrary to the Gene
ral Counsel, in 
the applicable circumstances, I find no reasonable foundation for Bury™s 
claimed interpretation of Miller™s ﬁOkayﬂ to his refusal as 
meaning that Miller had excused him from that assignment.
42 The record of this proceeding contains appreciable testimony 
as to whether Bury, as directed
, should or could have responded 
to Dispatch while in transit with respect to any of the four 

Qualcomm messages sent to him 
during the night of March 4. 
Bury™s initial testimony on this point; that he could not safely 
reply while driving; that it woul
d have been illegal to pull onto 
the shoulders of any of the utiliz
ed interstate highways for such 
purpose; that his return would have been unduly delayed by the 
need either to get to a truck stop or
 a rest area in order to safely 
answer the Qualcomm messages; that, being hard of hearing in 

the ear closest to the Qualcomm set, he could not readily hear 
the beeping sound which, with fl
ashing lights, heralded the 
arrival of new messages; and ot
her more exotic explications, 
begs the question. Bury admittedly could have pulled off the 
Interstate at a convenient exit
, communicated with Dispatch 
from the side of some more s
econdary road and promptly re-
turned to the InterstateŠall without undue delay. In so doing, 
he would have complied with th
e directives sent. While the 
messages were received within fairly short intervals, the last, 
requesting in transit confirmation, arrived with the customary 
blinking and beeping fanfare about 1 hour and 40 minutes be-
fore Bury returned to the Kalamazoo facility. Accordingly, 
Bury had had time to answer the last of these messages well 
before his rest stop 3-miles from the Kalamazoo terminal. The 
record does not indicate that Bury had had a history of disre-
garding Qualcomm messa
ges, and he appare
ntly was able to 
respond to the March 5 Qualcomm recall order by turning 

around and returning to Kalamazoo apparently in good time. 
Accordingly, Bury™s explanations
 as to why he did not answer 
any of the Qualcomm messages se
nt to him on March 4 are not 
persuasive. To a dispatcher, trying at night to cover an open 
route for the next morning, the impact of Bury™s refusal, when 
it came, was not lessened by this
 prior failure to respond while 
still in transit. 
The General Counsel has suggested in the record that the Re-
spondent™s rigid insistence that 
the subject March 5 day route 
                                                          
                                                           
42 While the General Counsel correctly argues that Miller™s subse-
quent memorandum to Drought recommending that Bury be disciplined 
for his rejection of the route contained measurable previously noted 
hyperbole, I nevertheless credit Mille
r™s account of their relevant con-
versation to the effect that Miller had explained to Bury why it was 
considered necessary for him to take the run and that he had tried more 
than once to persuade Bury to accept it. This is 
because, from the situa-
tion as it then existed, it was importa
nt to Miller, for his own sake, to get Bury to cover the route. The record shows that Bury, alone among 

the various shuttle drivers, for reasons stated, would return to the 
Kalamazoo terminal in time to take 
the 9 a.m. March 5 routing, and that 
none of the regular day route driver
s could have filled in because oth-
erwise assigned. If the Respondent ha
d wanted to be paid for the run 
through the use of its own drivers and trucks, it was important in the 
brief remaining period to persuade Bury to take it. Therefore, Bury™s 
testimony that Miller had excused 
his unexplained refusal to cover the 
route without uttering even a word of protest defies logic. It further is 

noted that both Drought and Reindl, in reviewing Miller™s memoran-

dum as part of the disciplinary process concerning Bury, had dis-
counted the exaggerated assertions therein. 
depart at precisely 9 a.m., so th
at only Bury could cover it, was 
pretextual. In support of this position, the General Counsel 
argues that since, in practical 
terms, the Respondent often had 
had to practice flexibility in the 
scheduling of its trucks because of builtŒin operating delays, its unyielding stance that the 9 
a.m. run leave precisely at that time on March 5 so that only 
Bury could be situated to run it was suspect. According to this 
argument, the Respondent™s focus on Bury had not been neces-
sary since, had the run been 
only somewhat rescheduled, other 
drivers also might have taken 
it. In fact, the Respondent™s 
trucks did experience travel de
lays occasioned by mechanical 
problems; by limited access pe
riods to suppliers™ loading 
docks; and by problems in locating and switching trailers. The 
General Counsel™s contention, however, fails to recognize the 
difference between the Respondent™s need to meet unavoidable 
obstacles occurring in the course of its business and the basic 
obligation to provide reliable service to its customer to the ex-
tent possible by dependably sche
duling its trucks. In a time-
sensitive enterprise,
43 it is not reasonable to find that, because the Respondent has had to absorb and compensate for divers 
scheduling interruptions arisin
g from uncontrollable develop-
ments, it necessarily should be under some legal compulsion to 
not enforce timetables for its trucking operations even where it 
could otherwise do so. To impose such an obligation would be 
to mandate operational chaos. 
Accordingly, I find from the above-credited evidence that, 
although the Respondent, as found above, has violated the Act 
in certain other respects, it di
d not violate Section 8(a)(3) and (1) of the Act by discharging Bury for insubordinately and 
without timely explanation refusi
ng to accept an assigned route. 
In this regard, the record shows that Bury was neither unrea-

sonably selected over other Re
spondent™s drivers for the as-
signment, nor that the Respondent, in administering the rele-

vant work rule, had subjected h
im to discriminatory treatment. 
Accordingly, even if the Gene
ral Counsel had established a 
prima facie case that Bury was 
discharged in violation of the 
Act under 
Wright Line
,44 the Respondent has shown by a pre-
ponderance of the evidence that, 
consistent with its published 
work rules, it would have terminated him in any event for the 
lawful reasons established in the record. 
CONCLUSIONS OF 
LAW 1. The Respondent, GATX Logistics,
 Inc., is, and at all times 
material has been, an Employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Charging Party, Local 
No. 7, International Brother-hood of Teamsters, AFLŒCIO, is a labor organization within 
the meaning of Section 2(5) of the Act. 
3. By respectively threatening its employees that it will use 
unlawful means to keep out the a
bove-named Union; that it will make its employees™ efforts to become represented by a union 
futile; and that it will take disciplinary action if the employees 
engaged in protected concerte
d activities, the Respondent has 
violated Section 8(a)(1) of the Act. 
 43 The record shows that unless the Respondent timely delivers the 
automotive parts to Mitsubishi, that assembly plant would be shut 
down. 
44 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982); approved in 
Transportation Management 
Corp., 462 U.S. 393 (1983). Also see 
Orbit Lightspeed Courier Sys-
tems, Inc.
, 323 NLRB 380, 400 (1997) (discharge of Mostafa Ali).  
 GATX LOGISTICS 4914. By coercively interrogating an employee concerning his 
union activities, sympathies an
d desires, the Respondent has 
violated Section 8(a)(1) of the Act. 
5. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
6. The Respondent has not violated the Act in any manner 
not specifically found. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
45 ORDER The Respondent, GATX Logistics,
 Inc., Kalamazoo, Michi-
gan, and Normal, Illinois, its officers, agents, successors, and 

assigns, shall 
1. Cease and desist from 
(a) Threatening its employees that it will use unlawful means 
to keep out Local No. 7, International Brotherhood of Team-

sters, AFLŒCIO, or any other la
bor organization; that it will 
make its employees™ efforts to become represented by a union 
futile; and/or that it will take disciplinary action if its employ-
ees engaged in protected concerted activities. 
(b) Coercively interrogating its employees concerning their 
union activities, sympathies, and desires. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cilities in Kalamazoo, Michigan, and Normal, Illinois, copies of 
the attached notice marked ﬁAppendix.ﬂ
46 Copies of the notice, 
on forms provided by the Regional Director for Region 7, after 

being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 

posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not al
tered, defaced, or covered by  
                                                          
 45 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
46 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 

Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ
 any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at 
any time since January 1997. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint be dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
 APPENDIX 
NOTICE TO EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in
 any of these protected 
concerted activities. 
 WE WILL NOT
 threaten you that we will use unlawful means 
to keep out Local No. 7, International Brotherhood of Team-
sters, AFLŒCIO, or any other la
bor organization; that we will 
make your efforts to become represented by a union futile; 
and/or that we will take disciplinary action against you if you 
engage in protected concerted activities. 
WE WILL NOT 
coercively interrogate you concerning your un-
ion activities, sympathies and desires. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed to 
you under Section 7 of the Act. 
 GATX LOGISTICS, INC.   